Exhibit 10.2


EMPLOYMENT AGREEMENT (“Agreement”), as of July 1, 2016, by and between KaloBios
Pharmaceuticals, Inc., a Delaware corporation with offices at 1000 Marina Blvd,
Suite 250, Brisbane, CA 94005 (the “Corporation”), and Dr. Cameron Durrant, an
individual (“Executive”).


W I T N E S S E T H


WHEREAS, Executive currently serves as the Chief Executive Officer of the
Corporation pursuant to that certain Letter Agreement between the Corporation
and Executive, dated March 1, 2016 (the “Prior Agreement”);


WHEREAS, the Corporation desires to continue to employ Executive as its
President and Chief Executive Officer upon the terms and conditions hereinafter
set forth; and


WHEREAS, Executive desires to serve as the President and Chief Executive Officer
of the Corporation upon the terms and conditions hereinafter set forth.


NOW, THEREFORE, the parties mutually agree as follows:


Section 1.          Employment.  Commencing on July 1, 2016 (hereinafter
referred to as the “Effective Date”), the Corporation shall employ Executive and
Executive shall commence such employment, as an executive of the Corporation, on
the terms and conditions set forth in this Agreement.


Section 2.          Duties.  As of the Effective Date, Executive shall serve as
President and Chief Executive Officer of the Corporation and shall, among other
things, be responsible for all aspects of managing the Corporation including its
employees and current product portfolio and shall properly perform such duties
as may be assigned to him from time to time by the Corporation’s Board of
Directors (the “Board”).  From and after the Effective Date and during the term
of this Agreement, Executive shall devote substantially all of his business time
to the performance of his duties hereunder, other than 5% for outside board
duties unless otherwise authorized by the Board; provided, that Executive may
not serve on any public company outside boards without the prior written consent
of the Board.


Section 3.          Term of Employment.  Unless earlier terminated pursuant to
the provisions of Section 5 hereof, the term of Executive’s employment shall
continue as of the Effective Date and shall continue until June 30, 2019, and
shall automatically renew for successive (1) year terms unless not renewed by
the Corporation upon no less than six (6) months advance written notice to
Executive, or non-renewed by Executive upon no less than six (6) months advance
written notice to the Corporation (the term of employment hereinafter referred
to as the “Term”).


--------------------------------------------------------------------------------

 
Section 4.          Compensation of Executive.


4.1.          Compensation.  As compensation for his services hereunder the
Corporation shall pay Executive an annual salary (“Salary”) equal to Six Hundred
Thousand ($600,000) Dollars.  The Salary shall be payable according to the
salary payment cycle of the Corporation, less such deductions as shall be
required to be withheld by applicable law and regulations.  Upon each
anniversary of the Effective Date during the term of this Agreement, Executive’s
Salary shall be reviewed by the Compensation Committee of the Board (the
“Compensation Committee”), or earlier at the sole discretion of the Compensation
Committee and the Board.


4.2.          Bonus; Stock Options.


(a)          In addition to his Salary, Executive may receive a cash or cash
equivalent bonus (“Bonus”) in respect of each calendar year during the Term,
including, without limitation, calendar year 2016.  The Bonus for each calendar
year shall be determined by the Compensation Committee and the Board in their
sole discretion.  The Target Bonus shall be sixty percent (60%) of the Salary in
any one year, with a maximum amount at the sole discretion of the Compensation
Committee and the Board.  Such Bonus may be a mix of cash and stock, as
determined by the Board in its sole discretion; provided, that, with respect to
calendar year 2016, Executive’s Bonus, if any, shall be paid fifty percent (50%)
in cash and fifty percent (50%) in shares of the Corporation’s Common Stock,
with the number of shares of stock to be determined by the Board based on the
closing market price of the Corporation’s Common Stock on the date the Bonus is
approved by the Board.  Objectives for the Bonus will be set and agreed to by
the Board and Executive at the beginning of each calendar year.  The Bonus for
any particular calendar year, if any, will be paid by March 15 of the following
calendar year.  Notwithstanding anything contained in this Section 4.2(a) to the
contrary, Executive’s Bonus in respect of calendar year 2016 shall be determined
based on Executive’s achievement of performance objectives during the period
commencing on July 1, 2016 and ending on December 31, 2016 (the “2016
Performance Period”), which performance objectives shall be agreed to by the
Board and Executive, and the Bonus earned by Executive in respect of calendar
year 2016, if any, shall be pro-rated based on the number of days in the 2016
Performance Period as compared to the total number of days in such calendar
year.


(b)          Subject to Compensation Committee and Board approval, Executive
shall be eligible to receive, as promptly as possible following the Effective
Date, an option to purchase one million and forty-three thousand, two hundred
and twenty-two (1,043,022) shares of the Corporation’s Common Stock, subject to
and in accordance with the terms and provisions of the Corporation’s 2012 Equity
Incentive Plan, as amended (the “Plan”) and the applicable award agreement. 
Such stock options will vest quarterly over three years in equal installments.


(c)          Subject to Compensation Committee and Board approval, for each
fiscal year during the term of his employment following the first fiscal year,
Executive may be eligible to receive, at such time as the Compensation Committee
and Board may deem appropriate, options to purchase additional shares of the
Corporation’s Common Stock in accordance with the terms and provisions of the
Plan or any successor plan.
 
2

--------------------------------------------------------------------------------

 
4.3.          Expenses.  The Corporation shall pay or reimburse Executive for
all reasonable and necessary business, travel or other expenses incurred by him,
upon proper documentation thereof, in accordance with the Corporation’s travel
and expense policy, which may be incurred by him in connection with the
rendition of the services contemplated hereunder.


4.4.          Benefits.  From and after the Effective Date and during the Term,
Executive shall be entitled to participate in such pension, profit sharing,
group insurance, term life, option plans, hospitalization, and group health
benefit plans and all other benefits and plans as the Corporation provides to
its senior executives, subject to the terms and conditions of such plans.
4.5.          Vacations.  Executive shall be entitled to four (4) weeks of paid
vacation during each calendar year of the Term, during which period his Salary
shall be paid in full.  Executive shall take his vacation at such time or times
as Executive and the Corporation shall determine is mutually convenient.  It is
expected that vacation time for each calendar year will be taken in such
calendar year and that unused vacation time shall not rollover to subsequent
calendar years.


4.6.          Sick Time.  Executive shall be entitled to sick time in accordance
with the Corporation’s sick time policy.


Section 5.          Termination.


5.1.          Termination.  This Agreement and Executive’s employment hereunder
shall terminate immediately upon: (i) Executive’s death or Total Disability (as
defined below); or (ii) termination of Executive’s employment by the Corporation
For Cause (as defined below); or (iii) termination of Executive’s employment by
the Corporation other than For Cause; or (iv) a Change in Control Termination
(as defined below); or (v) termination of Executive’s employment by Executive
without Good Reason (as defined below); or (vi) termination of Executive’s
employment by Executive for Good Reason.


5.2.          Termination Upon Death or Total Disability.  In the event of a
termination upon the death or Total Disability of Executive, the Corporation
shall pay to Executive, or any person designated by Executive in writing or, if
no such person is designated, to his estate, the Salary which has been earned
but unpaid.  As used herein, the term “Total Disability” shall mean that
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.
 
3

--------------------------------------------------------------------------------

 
5.3.          Termination For Cause or without Good Reason.  In the event
Executive’s employment is terminated by the Corporation For Cause or by
Executive without Good Reason, Executive shall be paid his Salary through the
date of termination.  As used herein, the term “For Cause” shall mean (i)
Executive’s failure to perform Executive’s material duties hereunder (other than
such failure resulting from incapacity due to physical or mental illness); (ii)
Executive’s substantiated misappropriation of the Corporation’s assets or
substantiated perpetration of fraud against or proven dishonesty in dealings
with the Corporation; (iii) Executive’s plea of guilty or nolo contendere to, or
conviction in a court of law of, any crime or offense which constitutes a
felony, in each case whether or not involving the Corporation; (iv) Executive’s
willful misconduct; (v) Executive’s habitual drunkenness or habitual use of
illegal substances; (vi) Executive’s failure to cooperate with a governmental or
regulatory investigation concerning the Corporation or Executive; (vii)
Executive’s behavior which is materially detrimental to the Corporation’s
reputation; (viii) Executive’s willful refusal to follow, or reckless disregard
of, the policies and directives of the Corporation or the Board; or (ix)
Executive’s material breach of this Agreement, which material breach, if
curable, is not cured within fifteen (15) calendar days after notice thereof by
the Corporation.  Whether a termination is “For Cause,” as such term is defined
in this Section 5.3, shall be determined by the Board in its sole discretion. 
For purposes of this Section 5.3, no act or failure to act by Executive shall be
considered “willful” if such act is done by Executive in the good faith belief
that such act is or was in the best interests of the Corporation or one or more
of its businesses.


5.4.          Termination for Good Reason.  Executive may terminate this
Agreement, upon notice to the Corporation, for Good Reason, which Good Reason is
not remedied by the Corporation within thirty (30) calendar days after notice
thereof by Executive.  The term “Good Reason” shall include any of the
following, (i) any assignment to Executive of duties inconsistent with
Executive’s position of President and Chief Executive Officer or which
constitutes a significant reduction in authority, responsibilities, or status;
(ii) any demotion, including, but not limited to, reporting to someone other
than the Board; (iii) any material reduction in Executive’s base salary, or
other benefit plans available to executive officers of the Corporation, or the
level, amount or value of any accrued benefit; or (iv) any attempted reduction
of Executive’s bonus potential which is inconsistent with the provisions of this
Agreement.


5.5.          Termination by the Corporation other than For Cause or by
Executive for Good Reason.  If, other than as set forth in Section 10.1,
Executive’s employment is terminated during the Term by the Corporation other
than For Cause or by Executive as a result of Good Reason, then the Corporation
shall pay to Executive after such termination, subject to his execution and
non-revocation of the release described in Section 5.6, severance payments
(“Severance”) equal to (i) twelve (12) months of Executive’s Salary for the year
in which the termination for Good Reason occurs plus (ii) the amount of the
actual bonus earned by Executive under Section 4.2(a) hereof for the year prior
to the year of termination, pro-rated based on the number of days Executive was
employed by the Corporation during the year of termination as compared to the
total number of days in such year.  The Severance shall be paid in a lump sum
within thirty (30) days after the Release Effective Date (as defined below),
less such deductions as shall be required to be withheld by applicable law and
regulations.  In addition, if Executive timely and properly elects continuation
coverage under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”),
then, subject to his execution and non-revocation of the release described in
Section 5.6, the Corporation shall reimburse Executive for the monthly COBRA
premium paid by Executive for Executive and Executive’s eligible dependents. 
Executive shall be eligible to receive such reimbursement until the earliest of:
(x) the twelve (12) month anniversary of the date of Executive’s termination of
employment; (y) the date Executive is no longer eligible to receive COBRA
continuation coverage; or (z) the date on which Executive either receives or
becomes eligible to receive substantially similar coverage from another
employer.
 
4

--------------------------------------------------------------------------------

 
5.6.          Release.  Executive agrees that, as a condition to receiving the
payments and benefits set forth in Section 5.5 or Section 10.1, as applicable,
Executive will execute a release of claims substantially in the form of the
release attached hereto as Exhibit A.  Within five business days of the date of
Executive’s termination of employment, the Corporation shall deliver to
Executive the release for Executive to execute.  Executive will forfeit all
rights to the payments and benefits set forth in Section 5.5 or Section 10.1, as
applicable, unless, within sixty (60) days of delivery of the release by the
Corporation to Executive, Executive executes and delivers the release to the
Corporation and such release has become irrevocable by virtue of the expiration
of the revocation period without the release having been revoked (the first such
date, the “Release Effective Date”).  In the event that the Release Effective
Date could occur in one of two taxable years of Executive, the Release Effective
Date shall be deemed to occur on the earliest date in the later such taxable
year as otherwise would apply hereunder.  The Corporation shall have no
obligation to provide the payments and benefits set forth in Section 5.5 or
Section 10.1, as applicable, prior to the Release Effective Date.


Section 6.          Confidential Information; Restrictive Covenants.


6.1.          Disclosure.  Executive hereby acknowledges that he will acquire
confidential information concerning the Corporation, its business, products,
product development, formulas, research and development, know-how, names and
contact information of the Corporation’s customers, suppliers, contract
manufacturers, and vendors, and the Corporation’s current and future business
plans and that, among other things, his knowledge of the Corporation’s business
will be enhanced through his employment by the Corporation.  Executive
acknowledges that such information is of great value to the Corporation, is the
sole property of  the Corporation, other than those customers, suppliers,
contract manufacturers, and vendors introduced to the Corporation by Executive,
and has been and will be acquired by him in confidence.


6.2.          Confidentiality.  In consideration of the obligations undertaken
by the Corporation herein, Executive will not, at any time during or after the
Term, directly or indirectly, use for Executive’s own benefit or any other
party’s benefit, or reveal, divulge or make known to any person, any information
which is treated as confidential by the Corporation and not otherwise in the
public domain.  Confidential information shall not include information which was
previously known by Executive, information which was given to Executive by any
third party under no obligation of confidentiality, or information which
Executive is required to disclose as a result of a governmental investigation or
by a court order.  Executive agrees that all materials or copies thereof
containing confidential information of the Corporation in Executive’s custody or
possession will not, at any time, be removed from the Corporation’s premises
without the prior written consent of the Board.  The parties hereto acknowledge
that pursuant to 18 USC § 1833(b), an individual may not be held liable under
any criminal or civil federal or state trade secret law for disclosure of a
trade secret: (i) made in confidence to a government official, either directly
or indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.  The parties hereto further acknowledge that an individual suing an
employer for retaliation based on the reporting of a suspected violation of law
may disclose a trade secret to his or her attorney and use the trade secret
information in the court proceeding, so long as any document containing the
trade secret is filed under seal and the individual does not disclose the trade
secret except pursuant to court order.
 
5

--------------------------------------------------------------------------------

 
6.3.          Restrictive Covenants.  Executive recognizes that the services to
be performed by him hereunder are special, unique and extraordinary.  The
parties confirm that it is reasonably necessary for the protection of the
Corporation that Executive agrees, and, accordingly, Executive does hereby
agree, that he will not, either on Executive’s own behalf or as an officer,
director, stockholder, partner, principal, consultant, associate, employee,
owner, agent, creditor, independent contractor, or co-venturer of any third
party or in any other relationship or capacity, directly or indirectly, at any
time during his employment and for the Restricted Period (as defined below)
solicit, induce, persuade or encourage, or attempt to solicit, induce, persuade
or encourage, any individual employed by the Corporation, with whom Executive
has worked, to terminate such employee’s position with the Corporation, whether
or not such employee is a full-time or temporary employee of the Corporation and
whether or not such employment is pursuant to a written agreement, for a
determined period, or at will. The provisions of this Section 6.3 shall only
apply to those individuals employed by the Corporation at the time of
solicitation or attempted solicitation.


6.4.          Restricted Period.  “Restricted Period” shall mean the term
following Executive’s employment to last for as long as Executive receives
Severance or his regular Salary and benefits from the Corporation.


6.5.          Modification of Restrictions.  If any of the restrictions
contained in this Section 6 shall be deemed to be unenforceable by reason of the
extent, duration or geographical scope thereof, or otherwise, then after such
restrictions have been reduced so as to be enforceable, in its reduced form this
Section shall then be enforceable in the manner contemplated hereby.


Section 7.          Work for Hire.


7.1.          Executive agrees to make full and prompt disclosure to the
Corporation of all inventions, improvements, discoveries, methods, developments,
formulas, computer software (and programs and code) and works of authorship,
whether or not patentable or copyrightable, which were or are created, made,
conceived or reduced to practice by Executive or under Executive’s direction or
jointly with others during Executive’s employment by the Corporation, whether or
not during normal working hours or on the premises of the Corporation (all of
which are collectively referred to in this Agreement as “Developments”).


7.2.          Executive agrees to assign and, by executing this Agreement,
Executive does hereby assign, to the Corporation (or to any person or entity
designated by the Corporation) all of Executive’s rights, titles and interests,
if any, in and to all Developments and all related patents, patent applications,
copyrights and copyright applications.  However, this Section 7.2 shall not
apply to Developments (i) which do not relate to the present or planned business
or research and development of the Corporation and (ii) which are made and
conceived by Executive:  (A) at a time other than during normal working hours,
(B) not on the Corporation’s premises and (C) not using the Corporation’s tools,
devices, equipment or proprietary information.  Executive understands that to
the extent that the terms of this Agreement shall be construed in accordance
with the laws of any state which precludes a requirement in an employment
agreement to assign certain classes of inventions made by an employee, this
Section 7 shall be interpreted not to apply to any invention which a court rules
and/or the Corporation agrees falls within such class or classes.  Executive
also agrees to waive all claims to moral and/or equitable rights in any
Developments.
 
6

--------------------------------------------------------------------------------

 
7.3.          Executive agrees to cooperate fully with the Corporation, both
during and after Executive’s employment with the Corporation, with respect to
the procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and foreign countries)
relating to Developments. Executive agrees that he will sign all papers,
including, without limitation, copyright applications, patent applications,
declarations, oaths, formal assignments, assignments of priority rights, and
powers of attorney, which the Corporation may deem necessary or desirable in
order to protect its rights and interests in any Development.  Executive further
agrees that if the Corporation is unable, after reasonable effort, to secure
Executive’s signature on any such papers, any executive officer of the
Corporation shall be entitled to execute any such papers as Executive’s agent
and attorney‑in‑fact, and Executive hereby irrevocably designates and appoints
each executive officer of the Corporation as Executive’s agent and
attorney‑in‑fact to execute any such papers on Executive’s behalf, and to take
any and all actions as the Corporation may deem necessary or desirable, in order
to protect its rights and interests in any Development, under the conditions
described in this sentence.


Section 8.          Conflicts of Interest; Insider Trading.


8.1.          Conflicts of Interest.  Further, in order to avoid actual or
apparent conflicts of interest, except with the Corporation’s consent, Executive
shall not have any direct or indirect ownership or financial interest in any
company, person or entity which is: (i) a service provider to, or vendor of the
Corporation; (ii) a customer of the Corporation; or (iii) a competitor of the
Corporation.  Executive shall not be deemed to have any direct or indirect
ownership or financial interest for any such interest that does not exceed five
(5%) percent of the issued and outstanding voting securities of any class of any
corporation whose voting capital stock is traded on a national securities
exchange or in the over-the-counter market.


8.2.          General Requirements.  Executive shall observe such lawful
policies of the Corporation as may from time to time be in effect.


8.3.          Insider Trading.  Considering that the Corporation is a
publicly-traded corporation, Executive hereby agrees that Executive shall comply
with the Corporation’s Insider Trading Policy and any and all federal and state
securities laws, including but not limited to those that relate to
non‑disclosure of information, insider trading and individual reporting
requirements and shall specifically abstain from discussing the non-public
aspects of the Corporation’s business affairs with any individual or group of
individuals (e.g., Internet chat rooms) who does not have a business need to
know such information for the benefit of the Corporation.  Executive hereby
agrees to immediately notify the Corporation’s Compliance Officer or Chief
Financial Officer in accordance with the Corporation’s Insider Trading Policy
prior to Executive’s acquisition or disposition of Corporation’s securities.

7

--------------------------------------------------------------------------------

 
Section 9.          Indemnification.


9.1.          Indemnification.  The Corporation hereby agrees to indemnify and
hold harmless Executive to the fullest extent permitted by the Corporation’s
Certificate of Incorporation, By-Laws, the Delaware General Corporation Law or
any other applicable law, as any or all may be amended from time to time. Such
reimbursements shall include but not be limited to Executive’s reasonable and
necessary out of pocket expenses including attorneys and expert fees, losses,
judgments, claims, and  settlement payments and any other such costs and
expenses.


9.2.          Undertaking.  To the extent that the Corporation advances payment
for any fees or expenses to Executive pursuant to this Section 9, such advance
shall be accompanied by a written undertaking by Executive to repay such amounts
if it shall be ultimately determined by a court of competent jurisdiction in a
final disposition, that Executive (i) is not entitled to be indemnified by the
Corporation or (ii) that the amount advanced exceeded the indemnification to
which he is entitled, in which case the amount of such excess shall be repaid to
the Corporation.


9.3.          Notice.  As a condition precedent to his right to be indemnified
hereunder, Executive shall give the Corporation notice in writing as soon as
practicable of any claim made against him for which indemnity will or could be
sought under this Agreement.


9.4.          Cooperation.  Executive shall fully cooperate with the Corporation
in connection with any matter, which results in the assertion of a claim by
Executive for indemnification hereunder.  The Corporation shall be entitled at
its own expense to participate in the defense of any proceeding, claim or
action, or, if it shall elect, to assume such defense, in which event such
defense shall be conducted by counsel chosen by the Corporation, subject to the
consent of Executive, which consent shall not be unreasonably withheld or
delayed.


9.5.          Exceptions.  The Corporation shall not be liable under this
Agreement to make any payment in connection with any claim:


(a)          For which payment is actually made to Executive under valid and
collectable insurance policies, the premiums of which are paid by the
Corporation or any of its affiliates, except in respect of any deductible and
excess beyond the amount of payment under such insurance;


(b)          For which Executive is indemnified by the Corporation otherwise
than pursuant to this Agreement, provided such amount has previously been paid
to Executive;


(c)          Brought about or contributed to by the dishonesty of Executive;


(d)          For which Executive fails to cooperate in a criminal or civil
investigation involving the claim; and

8

--------------------------------------------------------------------------------

 
(e)          By Executive who acts as a plaintiff suing the Corporation, its
affiliates or directors, officers or shareholders of the Corporation or its
affiliates, except with regard to Executive’s successful enforcement of Section
9.1 hereof.


9.6.          Survival.  The obligations of the Corporation hereunder will
survive (i) any actual or purported termination of this Agreement by the
Corporation or its successors or assigns, whether by operation of law or
otherwise, (ii) any change in the Corporation’s Certificates of Incorporation or
By-laws, and (iii) termination of Executive’s services to the Corporation or its
affiliates (whether such services were terminated by the Corporation, such
affiliate or Executive), if such claim arises as a result of an occurrence prior
to the termination of this Agreement, whether or not a claim is made or an
action or proceeding is threatened or commenced before or after the actual or
purported termination of this Agreement, change in the Corporation’s Certificate
of Incorporation or By-laws, or termination of Executive’s services.


Section 10.          Change in Control.


10.1.          Payment on Change in Control Termination.  The Corporation will
provide or cause to be provided to Executive the rights and benefits described
below if, during the Term, within the three (3) month period prior to and the
twelve (12) month period following a Change in Control, (x) Executive terminates
his employment for Good Reason, or (y) the Corporation or its successor
terminates Executive’s employment (“Change in Control Termination”); provided
however, that a Change in Control Termination shall not include a termination
For Cause or a termination as a result of Executive’s death or Total
Disability.  In the event of a Change in Control Termination during the Term,
the Corporation shall pay or cause its successor to pay to Executive, in cash,
in a lump sum within thirty (30) days after the Release Effective Date, less
such deductions as shall be required to be withheld by applicable law and
regulations, and subject to his execution and non-revocation of the release
described in Section 5.6, an amount equal to two (2) times Executive’s base
compensation which equals the sum of the following: (i) Executive’s annual
Salary on the day preceding the Change in Control Termination, plus (ii) an
amount equal to the aggregate bonus received by Executive for the year
immediately preceding the Change in Control Termination or if no Bonus had been
received, then at minimum fifty percent (50%) of the Target Bonus.  In addition,
if Executive timely and properly elects continuation coverage under COBRA, then,
subject to his execution and non-revocation of the release described in Section
5.6, the Corporation shall reimburse Executive for the monthly COBRA premium
paid by Executive for Executive and Executive’s eligible dependents.  Executive
shall be eligible to receive such reimbursement until the earliest of: (x) the
eighteen (18) month anniversary of the date of Executive’s termination of
employment; (y) the date Executive is no longer eligible to receive COBRA
continuation coverage; or (z) the date on which Executive either receives or
becomes eligible to receive substantially similar coverage from another
employer.  In addition, in the event of a Change in Control Termination, subject
to Executive’s execution and non-revocation of the release described in Section
5.6, any and all outstanding stock options held by Executive shall become fully
vested and exercisable.  Executive shall have six (6) months to exercise any
such stock options following his termination of employment, provided that in no
event may Executive exercise a stock option following the original expiration
date of such stock option as set forth in the applicable award agreement.
 
9

--------------------------------------------------------------------------------

 
10.2.          Change in Control Defined.  A “Change in Control” shall be deemed
to occur upon the earliest to occur after the date of this Agreement of any of
the following events;


(a)          Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes
the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly
or indirectly, of securities of the Corporation representing more than fifty
percent (50%) of the total voting power represented by the Corporation’s
then-outstanding voting securities;


(b)          The consummation of the sale or disposition by the Corporation of
all or substantially all of the Corporation’s assets;


(c)          The consummation of a merger or consolidation of the Corporation
with or into any other entity, other than a merger or consolidation which would
result in the voting securities of the Corporation outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) more
than fifty percent (50%) of the total voting power represented by the voting
securities of the Corporation or such surviving entity or its parent outstanding
immediately after such merger or consolidation; or


(d)          Individuals who are members of the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the members of the
Board over a period of 12 months; provided, however, that if the appointment or
election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Plan, be considered as a
member of the Incumbent Board.


A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Corporation’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Corporation’s securities immediately before such transaction.


Section 11.          Miscellaneous.


11.1.          Section 409A. The parties intend for the payments and benefits
under this Agreement to be exempt from Section 409A of the Internal Revenue Code
(“Section 409A”) or, if not so exempt, to be paid or provided in a manner which
complies with the requirements of such section, and intend that this Agreement
shall be construed and administered in accordance with such intention.  Any
payments that qualify for the “short-term deferral” exception or another
exception under Section 409A shall be paid under the applicable exception.  For
purposes of the limitations on nonqualified deferred compensation under Section
409A, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation.  All in-kind benefits, reimbursements, and
tax-gross-ups (if any) to be provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirements that (x) the amount of expenses
eligible for reimbursement, or in kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year, (y) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (z) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit. 
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, (i) no amounts payable under this Agreement to Executive on
termination of employment shall be paid until Executive would be considered to
have incurred a separation from service from the Corporation within the meaning
of Section 409A and (ii) amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this Agreement during the
Applicable Period (as defined below) shall instead be paid on the first business
day after the expiration of the Applicable Period, with interest from the date
such amounts would otherwise have been paid at the short-term applicable federal
rate, compounded semi-annually, as determined under Section 1274 of the Internal
Revenue Code of 1986, as amended, for the month in which payment would have been
made but for the delay in payment required to avoid the imposition of an
additional rate of tax on Executive under Section 409A.  The “Applicable Period”
shall be the period commencing on Executive’s separation from service and ending
on the date that is six (6) months following Executive’s separation from
service.
 
10

--------------------------------------------------------------------------------

 
11.2.          Survival.  The provisions of Sections 5, 6.1, 6.2, 6.4, 6.5, 7,
8, 9, 10 and 11 shall indefinitely survive Executive’s employment with the
Corporation.  The provisions of Section 6.3 shall survive for the Restricted
Period, as defined therein.


11.3.          Injunctive Relief.  Executive agrees that any breach or
threatened breach by him of Sections 6, 7 or 8 of this Agreement shall entitle
the Corporation, in addition to all other legal remedies available to it, to
apply to any court of competent jurisdiction to enjoin such breach or threatened
breach without proving actual damage or posting a bond or other security.  The
parties understand and intend that each restriction agreed to by Executive
herein shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant.  In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the
Corporation seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law.
11.4.          Entire Agreement.  This Agreement constitutes and embodies the
entire and complete understanding and agreement of the parties with respect to
Executive’s employment by the Corporation, supersedes all prior understandings
and agreements, if any, whether oral or written, between Executive and the
Corporation, including, without limitation, the Prior Agreement, and shall not
be amended, modified or changed except by an instrument in writing executed by
the party to be charged.  The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement.  No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or any prior or subsequent time.


11.5.          Assignment; Binding Effect.  Executive may not assign or delegate
any of his or duties under this Agreement.  This Agreement shall inure to the
benefit of, be binding upon and enforceable against, the parties hereto and
their respective successors and permitted assigns.

11

--------------------------------------------------------------------------------

 
11.6.          Captions.  The captions contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.



11.7.          Notices.  All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by fax or
certified, mail, postage prepaid, to the party at the address set forth above or
to such other address as either party may hereafter give notice of in accordance
with the provisions hereof.


11.8.          Governing Law.  This Agreement shall be governed by and
interpreted under the laws of the State of California applicable to contracts
made and to be performed therein without giving effect to the principles of
conflict of laws thereof.  Except in respect of any action commenced by a third
party in another jurisdiction, the parties hereto agree that any legal suit,
action, or proceeding against them arising out of or relating to this Agreement
may be brought in the United States Federal Courts in the State of California or
the state courts, in the State of California. By its execution hereof, the
parties hereby irrevocably waive any objection and any right of immunity on the
ground of venue, the convenience of the forum or the jurisdiction of such courts
or from the execution of judgments resulting therefrom.  The parties hereby
irrevocably accept and submit to the jurisdiction of the aforesaid courts in any
such suit, action or proceeding.


11.9.          Waiver of Jury Trial.  THE PARTIES HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION
BY A JUDGE SITTING WITHOUT A JURY.


11.10.          Counterparts.  This Agreement may be executed and delivered in
counterparts, including by facsimile transmission or portable document format
(“.pdf”), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.
 
12

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 
 

 
KalaBios Pharmaceuticals, Inc.
             
By:
/s/ Timothy Morris    
Timothy Morris, Chair of Compensation Committee
   
Date:
                   
Executive
             
By:
/s/ Cameron Durrant
   
Dr. Cameron Durrant
   
Date: September 13, 2016

 
13

--------------------------------------------------------------------------------

 
EXHIBIT A


General Release of Claims


You, for yourself, your spouse and your agents, successors, heirs, executors,
administrators and assigns, hereby irrevocably and unconditionally forever
release and discharge KaloBios Pharmaceuticals, Inc. (the “Corporation”), its
parents, divisions, subsidiaries and affiliates and its and their current and
former owners, directors, officers, stockholders, insurers, benefit plans,
representatives, agents and employees, and each of their predecessors,
successors, and assigns (collectively, the “Releasees”), from any and all actual
or potential claims or liabilities of any kind or nature, including, but not
limited to, any claims arising out of or related to your employment and
separation from employment with the Corporation and any services that you
provided to the Corporation; any claims for salary, commissions, bonuses, other
severance pay, vacation pay, allowances or other compensation, or for any
benefits under the Employee Retirement Income Security Act of 1974 (“ERISA”)
(except for vested ERISA benefits); any claims for discrimination, harassment or
retaliation of any kind or based upon any legally protected classification or
activity; any claims under Title VII of the Civil Rights Acts of 1964, the Civil
Rights Act of 1866 and 1964, as amended, 42 U.S.C. § 1981, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, 42 U.S.C. §1981, 42 U.S.C. § 1983, the Family
Medical Leave Act and any similar state law, the Fair Credit Reporting Act and
any similar state law, the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.,
the Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101,
et seq., the Equal Pay Act and any similar state law, including the California
Worker Adjustment and Retraining Notification Act, Cal. Labor Code § 1400,
et seq., the California Fair Employment and Housing Act, Cal. Gov’t Code §
12940, et seq., California Government Code Section 12900 et seq. (which
prohibits discrimination based on protected characteristics including race,
color, religion, sex, gender, sexual orientation, marital status, national
origin, language restrictions, ancestry, physical or mental disability, medical
condition, age, and denial of leave), California Civil Code Section 51 et seq.
(which prohibits discrimination based on age, sex, race, color, religion,
ancestry, national origin, disability, medical condition, marital status, or
sexual orientation), the California Family Rights Act of 1993, the California
Equal Pay Law, Cal. Lab. Code § 1197.5, et seq. or any California wage payment
law, any other section of the California Labor Code, or any section of the
applicable Order of the California Industrial Welfare Commission, as well as any
amendments to any such laws; any claims for any violation of any federal or
state constitutions or executive orders; any claims for wrongful or constructive
discharge, violation of public policy, breach of contract or promise (oral,
written, express or implied), personal injury not covered by workers’
compensation benefits, misrepresentation, negligence, fraud, estoppel,
defamation, infliction of emotional distress, contribution and any claims under
any other federal, state or local law, including those not specifically listed
in this Release, that you, your heirs, executors, administrators, successors,
and assigns now have, ever had or may hereafter have, whether known or unknown,
suspected or unsuspected, up to and including the date of your execution of this
Release.
 
14

--------------------------------------------------------------------------------

 
For the purpose of implementing a full and complete release and discharge of the
Releasees as set forth above, you acknowledge that this Release is intended to
include in its effect, without limitation, all claims known or unknown that you
have or may have against the Releasees which arise out of or relate to your
employment, including but not limited to compensation, performance or
termination of employment with the Corporation, except for, and notwithstanding
anything in this Release to the contrary, claims which cannot be released solely
by private agreement.  This Release also excludes any claims relating to any
right you may have to payments pursuant to Section 5.5 or Section 10.1, as
applicable of the Employment Agreement, entered into as of ___________________,
2016, by and between the Corporation and you, any claim for workers’
compensation benefits and any rights you may have to indemnification or
directors’ and officers’ liability insurance under the Corporation’s bylaws or
certificate of incorporation, any indemnification agreement to which you are a
party or beneficiary or applicable law, as a result of having served as an
officer, director or employee of the Corporation or any of its affiliates.  You
further acknowledge and agree that you have received all leave, compensation and
reinstatement benefits to which you were entitled through the date of your
execution of this Release, and that you were not subjected to any improper
treatment, conduct or actions as a result of a request for leave, compensation
or reinstatement.


You further acknowledge that you have read Section 1542 of the Civil Code of the
State of California, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


You understand that Section 1542 gives you the right not to release existing
claims of which you are not now aware, unless you voluntarily choose to waive
this right.  Even though you are aware of this right, you nevertheless hereby
voluntarily waive the right described in Section 1542 and any other statutes of
similar effect, and elect to assume all risks for claims that now exist in your
favor, known or unknown, arising from the subject matter of the Release.  You
acknowledge that different or additional facts may be discovered in addition to
what you now know or believe to be true with respect to the matters released in
this Release, and you agree that this Release will be and remain in effect in
all respects as a complete and final release of the matters released,
notwithstanding any such different or additional facts.


You affirm, by signing this Release, that you have not suffered any unreported
injury or illness arising from your employment, and that you have not filed,
with any federal, state, or local court or agency, any actions or charges
against the Releasees relating to or arising out of your employment with or
separation from the Corporation.  You further agree that while this Release does
not preclude you from filing a charge with the National Labor Relations Board
(“NLRB”), the Equal Employment Opportunity Commission (“EEOC”) or a similar
state or local agency, or from participating in any investigation or proceeding
with them, you do waive your right to personally recover monies or reinstatement
as a result of any complaint or charge filed against the  Corporation with the
NLRB, EEOC or any federal, state or local court or agency, except as to any
action to enforce or challenge this Release, to recover any vested benefits
under ERISA, or to recover workers’ compensation benefits.
 
15

--------------------------------------------------------------------------------



You acknowledge:



(a) That you were provided [twenty-one (21) / forty-five (45)] full days during
which to consider whether to sign this Release.  If you have signed this
Agreement prior to the expiration of the [21-day / 45-day] period, you have
voluntarily elected to forego the remainder of that period.




(b) That you have carefully read and fully understand all of the terms of this
Release[, including its Attachment A].




(c) That you understand that by signing this Release, you are waiving your
rights under the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act, 29 U.S.C. § 621, et seq., and that you are not
waiving any rights arising after the date that this Release is signed.




(d) That you have been given an opportunity to consult with anyone you choose,
including an attorney, about this Release.




(e) That you understand fully the terms and effect of this Release and know of
no claim that has not been released by this Release.  And, you further
acknowledge that you are not aware of, or that you have fully disclosed to the
Corporation, any matters for which you are responsible or which has come to your
attention as an employee of the Corporation that might give rise to, evidence,
or support any claim of illegal conduct, regulatory violation, unlawful
discrimination, or other cause of action against the Corporation.




(f) That these terms are final and binding on you.




(g) That you have signed this Release voluntarily, and not in reliance on any
representations or statements made to you by any employee or officer of the
Corporation or any of its subsidiaries.




(h) That you have seven (7) days following your execution of this Release to
revoke it in writing, and that this Release is not effective or enforceable
until after this seven (7) day period has expired without revocation.  If you
wish to revoke this Release after signing it, you must provide written notice of
your decision to revoke this Release to the Corporation, to the attention of the
Chair of the Compensation Committee pursuant to customary communications between
you and such Chair, by no later than 11:59 p.m. on the seventh calendar day
after the date on which you have signed this Release.

 
 
 
PLEASE READ CAREFULLY.  THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.
 
16

--------------------------------------------------------------------------------

 
ACKNOWLEDGED AND AGREED





     
Dr. Cameron Durrant
Date
 

 
 
17

--------------------------------------------------------------------------------